Citation Nr: 1625374	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 23, 2003, for the grant of service connection for bilateral defective vision with optic atrophy in the left eye.

2.  Entitlement to an initial rating for bilateral defective vision with optic atrophy in the left eye higher than 30 percent prior to October 14, 2009; higher than 60 percent from October 14, 2009 to July 8, 2010; higher than 70 percent from July 9, 2010, to May 31, 2015; and higher than 80 percent from June 1, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 6, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1961 to May 1962 and from June 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral defective vision with optic atrophy in the left eye and assigned a 30 percent rating effective from November 23, 2003.

A November 2009 rating decision increased the assigned rating to 60 percent effective from October 14, 2009.  A March 2011 rating decision granted a further increase to 70 percent effective from July 9, 2010.  In January 2014, the Board remanded the claims for additional development, and, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), inferred a TDIU claim for the period on appeal in which a TDIU is not already in effect.  Following completion of the requested development, a June 2015 rating decision granted an 80 percent rating for the Veteran's bilateral eye condition effective from June 1, 2015. 


FINDINGS OF FACT

1.  The Veteran filed to reopen his previously denied claim for service connection for bilateral defective vision with optic atrophy in the left eye on November 23, 2003.

2.  Throughout the appeal period, the Veteran had only light perception in his left eye.  Prior to October 14, 2009, right eye vision was 20/40.  From October 14, 2009 to July 8, 2010, right eye vision was 20/100.  From July 9, 2010, right eye vision was 20/200.  

3.  From October 14, 2009, the Veteran had a single disability rated at 60 percent which precluded him from securing gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 23, 2003, for the grant of service connection for bilateral defective vision with optic atrophy in the left eye have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2015).

2.  The criteria for an initial rating higher than 30 percent prior to October 14, 2009; an initial rating higher than 60 percent from October 14, 2009, to July 8, 2010; an initial rating higher than 70 percent from July 9, 2010 to May 31, 2015; and an initial rating higher than 80 percent from June 1, 2015, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015), 4.75, 4.83a, 4.84a (2008).

3.  The criteria for a TDIU have been met from October 14, 2009.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2015).

Here, the Veteran had filed a request to reopen his previously denied claim for service connection for an eye condition, which was ultimately denied in an April 2003 Board decision.  Motions to reconsider or vacate that Board decision filed by the Veteran's then-representative were also denied, and there was no appeal to the U.S. Court of Appeals for Veterans Claims (Court).  Therefore, that Board decision was a final disallowance of the claim.  38 C.F.R. §§ 3.160(d) , 20.1100.

The Veteran then filed a new request to reopen his claim for service connection for an eye condition, which was received by VA on November 23, 2003, and was ultimately granted by the Board in May 2008.  Pursuant to the provisions of 38 C.F.R. § 3.400 noted above, the effective date of an award based on a claim reopened after a final disallowance is the date of receipt of the claim, which in this case is the currently assigned date of November 23, 2003.  

There is no indication that the Veteran filed a similar request to reopen his claim between the time of the April 2003 Board denial and November 23, 2003, and therefore the claim for an earlier effective date for the grant of service connection for the Veteran's eye condition is denied.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran has been assigned ratings ranging from 30 percent to 80 percent during the appeal period.  During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).

Under the old criteria, impairment of visual acuity is rated under Table V and 38 C.F.R. § 4.83a, Diagnostic Codes 6061-6079 (in effect prior to December 10, 2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (in effect prior to December 10, 2008).  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (in effect prior to December 10, 2008).

The evidence generally reflects that the Veteran has only light perception in his left eye.  The older criteria provide that having only light perception in one eye and 20/40 vision in the opposite eye warrants a 30 percent rating.  With 20/50 vision in the opposite eye, a 40 percent rating is assigned.  With 20/70 vision in the opposite eye, a 50 percent rating is assigned.  With 20/100 vision in the opposite eye, a 60 percent rating is assigned.  With 20/200 vision in the opposite eye, a 70 percent rating is assigned.  With 15/200 vision in the opposite eye, an 80 percent rating is assigned.  With 10/200 vision in the opposite eye, a 90 percent rating is assigned.

While these criteria also provide for special monthly compensation, the Veteran is already in receipt of that benefit.  Moreover, while the rating criteria also allow for ratings based on impairment of field vision, visual field testing could not be completed for his left eye.  See July 2010 VA Examination.  Additional attempts to complete visual field testing were unsuccessful.  See October 2009 VA Examination; June 2015 VA Examination.  The evidence does not otherwise reflect that any visual field impairment in the right eye alone is sufficient to warrant a higher rating.

VA records dated May 2005 and July 2005 reflect 20/60 vision in the right eye, corrected to 20/40.  Private records from November 2005 indicate 20/100 vision in the right eye, corrected to 20/80.  However, VA records, also from November 2005, show right eye vision corrected to 20/40.  In an October 2007 letter, the Veteran's private physician stated that the Veteran had 20/60 vision in the right eye, which appears to refer to uncorrected vision, as the examination was obtained at the request of the Veteran's then-representative and does not appear to be for treatment purposes.  

Based on this criteria, a rating higher than 30 percent is not warranted prior to October 14, 2009.  A higher 40 percent rating requires corrected right eye vision of 20/50.  Here, the Veteran had two findings of corrected right eye vision of 20/40.  Although the evidence also shows a finding of 20/80 corrected vision, this is not consistent with either the 20/40 finding from that same month or the 20/60 uncorrected finding in October 2007.

From October 14, 2009, to July 8, 2010, the Veteran is assigned a 60 percent rating.  The sole evidence from this period is an October 2009 VA examination, which found right eye corrected distance vision of 20/100.  Notably, the examiner also diagnosed 20/400 corrected distance vision in the left eye.  However, the remainder of the evidence from the entire appeal period reflects only light perception in the left eye, and the October 2009 examiner stated that visual acuity findings were not reliable.  Therefore, the Board will resolve doubt in the Veteran's favor and presume that he continued to manifest only light perception in the left eye during this examination.  Furthermore, while the examiner stated that the findings were not reliable, this examination is the only assessment of the Veteran's visual acuity during this particular period, and therefore the Board will rely on it in assessing visual impairment.  A finding of 20/100 in the right eye along with light perception in the left eye results in the currently assigned rating of 60 percent for this period, and a higher rating is not warranted. 

From July 9, 2010 to May 31, 2015, the Veteran is assigned a 70 percent rating.  Again, the sole evidence from this period is the July 2010 VA examination, which diagnosed corrected right eye distance vision of 20/200.  In conjunction with his left eye light perception, this results in the currently assigned 70 percent rating, and a higher rating is not warranted.

Finally, from June 1, 2015, an 80 percent rating is assigned.  The sole evidence from this period is the June 2015 VA examination, which also diagnosed corrected right eye distance vision of 20/200.  In conjunction with his left eye light perception, this results in a 70 percent rating, which is less than the currently assigned 80 percent.  Therefore, a higher rating is not warranted for this period.

In sum, schedular ratings higher than 30 percent prior to October 14, 2009; higher than 60 percent from October 14, 2009 to July 8, 2010; higher than 70 percent from July 9, 2010 to May 31, 2015; and higher than 80 percent from June 2, 2015, are not warranted.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected bilateral eye disability that would render the schedular criteria inadequate.  As discussed above, his various degrees of visual impairment are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected eye disability that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran is service-connected for right knee degenerative arthritis (currently 20 percent) and left knee patellofemoral syndrome (currently 10 percent), and both conditions had lower ratings earlier in the appeal period.  His current combined rating is 30 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has already been awarded a TDIU effective from February 6, 2010.  Before that period, he is assigned a 30 percent rating for bilateral defective vision with optic atrophy in the left eye prior to October 13, 2009, and a 60 percent thereafter.  He is also service-connected for bilateral tinea pedis any onychomycosis, rated at 0 percent.  His combined rating is 30 percent prior to October 14, 2009, and 60 percent thereafter.  Therefore, he only meets the schedular criteria for a TDIU as of October 14, 2009.

In his February 2010 VA Form 21-8940, TDIU application, the Veteran indicated that he had previously worked as a machinist and had worked at a warehouse.  He completed one year of machinist school and had one year in a cable technician school.  In a November 2010 statement, he reported that his only skills were in machine operation, lathes, mills, and drills.

Based on the evidence, the Board finds that a TDIU is warranted as of October 14, 2009.  Not only does he meet the schedular criteria for a TDIU as of this date, but the Board finds that the Veteran would be unable to secure or maintain substantially gainful employment as a result of his service-connected visual impairment.  Indeed, a TDIU was previously awarded from February 6, 2010, because the Veteran filed his TDIU claim on that date.  However, because his TDIU claim is a component of his increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), it is appropriate to consider whether a TDIU is appropriate at any point during the appeal period for his increased rating.  

However, a TDIU is not appropriate prior to October 14, 2009, as the Veteran does not meet the schedular criteria for a TDIU during that period.  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  However, for a Veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  Here, the combined 30 percent rating in effect prior to October 14, 2009, contemplates functional impairment and impairment in earning capacity.  38 C.F.R. §§ 4.1, 4.10.  However, there is no indication that the Veteran's service-connected disabilities, alone, precluded him from securing gainful employment.

IV.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's eye disability and assessing its functional impact.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  

In light of the above development, the Board's prior remand directives have been substantially complied with.


ORDER

An effective date earlier than November 23, 2003, for the grant of service connection for bilateral defective vision with optic atrophy in the left eye is denied.

An initial rating higher than 30 percent prior to October 14, 2009; higher than 60 percent from October 14, 2009, to July 8, 2010; higher than 70 percent from July 9, 2010 to May 31, 2015; and higher than 80 percent from June 1, 2015, is denied.

A TDIU is granted from October 14, 2009.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


